SEE PDF OF POWERPOINT SLIDE PRESENTATION Investor Presentation August 2009 Slide- 1 Forward Looking Statements Statements contained herein that are not historical facts are forward-looking statements within the meaning of the Securities Act of 1933, as amended.Those statements include statements regarding the intent, belief or current expectations of Chembio and its management. Such statements reflect management's current views, are based on certain assumptions and involve risks and uncertainties. Actual results, events, or performance may differ materially from the above forward-looking statements due to a number of important factors, and will be dependent upon a variety of factors, including, but not limited to, Chembio’s ability to obtain additional financing and the demand for Chembio's products.Chembio undertakes no obligation to publicly update these forward-looking statements to reflect events or circumstances that occur after the date hereof or to reflect any change in Chembio's expectations with regard to these forward-looking statements or the occurrence of unanticipated events. Factors that may impact Chembio's success are more fully disclosed in Chembio's most recent public filings with the U.S. Securities and Exchange Commission Slide-2 • Medford, NY – FDA (PMA), USDA and ISO 13.485 certified manufacturer of point of care tests • Growing base business of rapid tests for HIV marketed in the US and globally based on lateral flow technology • 24% 5-Year CAGR of Sales – Achieved Profitability Q2-09 – 108% YTD Increase in Rapid HIV Test Sales • New Product Pipeline Enabled by Patented DPP® Point of Care Platform (Graphic) Slide-3 Point of Care Test Market • $5B+ 2008 Global Point of Care Test Market – 11% Compounded Annual Growth Rate (CAGR) – Part of >$38B IVD Market • Provide Immediate Information – Simply, Accurately, Cost Effectively • Enable Improved Outcomes – Earlier Detection, Earlier Treatment – Lower Overall Cost of Care Slide-4 Organization & Management Team Lawrence Siebert, President Richard Larkin, CFO Javan Esfandiari, Sr. VP R&D Rick Bruce, VP Operations Tom Ippolito, VP Reg., QA/QC Sandy Speer, Dir. Client Serv. Dr. Gary Meller, Director Katherine Davis, Director (Graphic) Slide-5 Regulatory Approvals Provide Access to Large, Diverse & Global POCT Markets Two FDA-Approved PMA’s USDA-Approved Facility & Product Licenses ISO Certified for Global Markets Slide-6 FDA Approved Rapid HIV Tests • 108% US Market Revenue Growth YTD – Estimated 10-15% Market Share – Gains Based Upon Competitive Features & Increasing Adoption of CDC Recommendations for Routine HIV Testing • Competitive Features – CLIA Waived – Two Formats – 99.7% Sensitivity; 99.9% Specificity – Proprietary Formulation Enables 24 Month Stability – Strong Marketing Partner (Graphic) Slide-7 Chembio’s Rapid HIV Tests are Distributed Globally • Approved for Procurements by UN,WHO, CDC/USAID (PEPFAR) • Registered/Approved in several countries in South America, Asia, and Africa • CE Mark Pending (Graphics) Slide-8 DPP® DUAL PATH PLATFORM KEY DESIGN AND PERFORMANCE ADVANTAGES vs. LATERAL FLOW • Independent Sample Flow Path Enables Improved Sensitivity & Use of More Challenging Sample Types • Improved Multiplexing Facilitatedby Direct Binding, Uniform Delivery of Samples • US Patent #7,189,522. Patent ProtectionPending Worldwide (Graphics) Slide-9 Products & Pipeline (Graphics) Slide-10 DPP® HIV 1/2 Screen Assay • Designed for Use with Oral Fluid & Blood • $50MM/5MM Unit US Market Growing 15-20%/Year • Opportunity to GainMarket Share from Sole Competitor • US Clinical Trials Commencing Q4 2009 (Graphic) Slide-11 DPP® Syphilis Screen & Confirm • First POCT for Syphilis in US Developed with US CDC • Comparable to US HIV Market Dynamic • FDA Pre-IDE Submission Q3 to Confirm Clinical Plan for 510(K) • Better Indication of Active Syphilis Disease • Enables Confirmation & Treatment at POC (Graphic) Slide-12 Hepatitis-C (HCV) • Estimated 3MM Infections in US – Only 22% Diagnosed – 25% Co-infection with HIV – Major Cause of Liver Disease – New therapeutics from Vertex, etc. will drive demand for Dx • No Point of Care Test in US • Chembio Participating in Pre-Clinical CDC Study Slide-13 INFLUENZA ANTIGEN & IMMUNITY TESTS • Current Lateral Flow Rapid Tests Need Improvement • Initial Data Show Improved Performance with DPP® • Multiplex Immune Status Serology TestProject with CDC Slide-14 DPP® Global Health Products •Five Band POC Confirmatory Test Being Launched in Brazil •Three Year $3MM NIH SBIR Phase II Grant for Human Leptospirosis DPP® Point of Care Test Collaborating Organization Tuberculosis
